Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 5, 2013

                                       No. 04-13-00032-CV

                       TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                    Appellant

                                                 v.

                                        Jose Luis CHAPA,
                                             Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012-CVK-000745-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER
       Appellee Jose Luis Chapa’s brief was due March 27, 2013. Neither the brief nor a
motion for extension of time was filed.

       We order appellee to file his brief by April 15, 2013. If the brief is not filed by the date
ordered, we will order the case submitted without an appellee’s brief.




                                                      ____________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2013.


                                                      ____________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court